Exhibit 10.5

 

BANK OF AMERICA, N.A.

One Bryant Park

New York, NY 10036

  

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, NY 10719

MUFG

1251 Avenue of the Americas

New York, New York 10020

  

TRUIST BANK

TRUIST SECURITIES, INC.

3333 Peachtree Road Northeast

Atlanta, GA 30326

October 27, 2020

Callaway Golf Company

2180 Rutherford Road

Carlsbad, CA 92008

Project Champion

Commitment Letter

Ladies and Gentlemen:

You have advised Bank of America, N.A. (or any of its designated affiliates,
“Bank of America”), JPMorgan Chase Bank, N.A. (together with any of its
designated affiliates, “JPMCB”), MUFG (as defined below), Truist Bank
(“Truist”), Truist Securities, Inc. (“TS” and, together with Bank of America,
JPMCB, MUFG and Truist, the “Commitment Parties”, “we” or “us”) that Callaway
Golf Company (the “Borrower”) intends to directly or indirectly acquire (the
“Acquisition”) all of the issued share capital of Topgolf International, Inc., a
Delaware corporation (the “Acquired Business”) in accordance with the
Acquisition Agreement (as defined in Annex II hereto). The Borrower, the
Acquired Business and their respective subsidiaries are sometimes collectively
referred to herein as the “Companies”. For the purposes of this letter, “MUFG”
means MUFG Bank, Ltd., MUFG Union Bank, N.A., MUFG Securities Americas Inc.
and/or any of affiliates of MUFG as determined to be appropriate by MUFG.

In connection with the Acquisition, the Borrower will seek to obtain an
amendment (the “Term Loan Amendment”) to that certain Credit Agreement, dated as
of January 4, 2019 (as amended or otherwise modified on or prior to the Closing
Date (as defined herein), the “Existing Term Loan Credit Agreement” and the
existing term loans thereunder, the “Existing Term Loans”) by and among the
Borrower, the lenders party thereto and Bank of America, N.A., as administrative
agent thereunder, on the terms set forth in the Summary of Amendments set forth
on Schedule I hereto (with any other amendments to the Existing Term Loan Credit
Agreement to be agreed by the parties hereto, collectively, the “Amendments”;
and the existing term loan facility under the Existing Term Loan Credit
Agreement as amended by the Amendments, the “Amended Term Loan Facility” and the
term loans thereunder, the “Amended Term Loans”).

In addition, you have advised us that, in the event the Amendments have not been
obtained prior to December 11, 2020 (or such later date as agreed by the
Commitment Parties) (the “Launch Date”), a new term loan facility aggregating
$442,800,000 (less any scheduled amortization and the aggregate amount of any
mandatory or voluntary prepayments of loans or buy backs by the Borrower under
the Existing Term Loan Credit Agreement after the date hereof but prior to the
Closing Date) (the “Refinancing Term B Facility” and the term loans thereunder
the “Refinancing Term B Loans”) shall be required to refinance the Existing Term
Loan Credit Agreement (the “Refinancing”) in order to facilitate the
Acquisition. The “Senior Credit Facility” shall mean (i) if the Amendment
Effective Date (as defined herein) has occurred, the Amended Term Loan Facility
and (ii) if the Amendment Effective Date has not occurred, the Refinancing Term
B Facility. The Acquisition, the entry into the Amendments, if any, the
Refinancing, if any, and



--------------------------------------------------------------------------------

all related transactions are hereinafter collectively referred to as the
“Transaction.” The date, if any, that the Amendment is executed and delivered
by, and becomes irrevocably valid and binding against, each of the parties
thereto (including the lenders constituting Required Lenders (as defined in the
Existing Term Loan Credit Agreement) on the date thereof) (which, for the
avoidance of doubt, may be a date on or prior to the Closing Date) is referred
to herein as the “Amendment Effective Date”. The date of consummation of the
Acquisition is referred to herein as the “Closing Date.” In the event that the
Amendment Effective Date occurs prior to the Closing Date, the Amendments under
the Term Loan Amendment becoming operative shall be conditioned upon the
occurrence of, the Closing Date and the payment of the Amendment Fees, if any,
and any other fees and expenses required to be paid on the Closing Date pursuant
to the Fee Letter and this Commitment Letter.

1. Commitments, Engagements and Titles. In connection with the foregoing, (a)(i)
Bank of America is pleased to advise you of its several commitment to provide,
and hereby commits to provide, 50.2% of the principal amount of the Refinancing
Term B Facility, (ii) JPMCB is pleased to advise you of its several commitment
to provide, and hereby commits to provide, 16.6% of the principal amount of the
Refinancing Term B Facility, (iii) MUFG is pleased to advise you of its several
commitment to provide, and hereby commits to provide, 16.6% of the principal
amount of the Refinancing Term B Facility and (iv) Truist (together with Bank of
America, JPMCB and MUFG in such capacity, the “Initial Lenders”) is pleased to
advise you of its several commitment to provide, and hereby commits to provide,
16.6% of the principal amount of the Refinancing Term B Facility, in each case,
upon and subject to the terms and conditions set forth in this letter and in
Annexes I and II hereto (collectively, the “Summary of Terms” and, together with
this letter agreement, the “Commitment Letter”), (b) Bank of America is pleased
to advise you of its willingness to act as the sole and exclusive administrative
agent (in such capacity, the “Administrative Agent”) for the Refinancing Term B
Facility, all upon and subject to the terms and conditions set forth in this
Commitment Letter (c) Bank of America, JPMCB, MUFG and TS are pleased to advise
you of their willingness, and you hereby engage Bank of America, JPMCB, MUFG and
ST to act as joint lead arrangers and joint bookrunning managers (in such
capacities, the “Amendment Lead Arrangers”) for the Amended Term Loan Facility
to solicit consents for the approval of the Amendments from the lenders under
the Existing Term Loan Credit Agreement (the “Existing Lenders”) and (d) Bank of
America, JPMCB, MUFG and TS are pleased to advise you of their willingness, and
you hereby engage Bank of America, JPMCB, MUFG and TS to act as joint lead
arrangers and joint bookrunning managers (in such capacities, the “Refinancing
Lead Arrangers”; and, together with the Amendment Lead Arrangers, the “Lead
Arrangers”) for the Refinancing Term B Facility, and in connection therewith to
form a syndicate of banks, financial institutions and other entities, including
Bank of America, JPMCB, MUFG and Truist, for the Refinancing Term B Facility
approved by you (such approval not to be unreasonably withheld) and excluding
Disqualified Institutions (such banks, financial institutions and other entities
committing to the Refinancing Term B Facility, the “Refinancing Term B Lenders”
and, together with the Existing Lenders, the “Lenders”) upon the terms and
subject to the conditions set forth in this Commitment Letter.

Without limiting the Initial Lenders’ commitments to provide the Refinancing
Term B Facility on the terms and conditions set forth herein, the Borrower
acknowledges that this Commitment Letter is neither an expressed nor an implied
commitment by the Lead Arranger or any of its affiliates to provide any
financing in connection with the Amended Term Loans or to provide or purchase
loans in connection with the Amended Term Loans. In addition, the Borrower
acknowledges and agrees that this Commitment Letter is not a guarantee with
respect to the successful outcome of the Amendments.

You agree that no other agents, co-agents, arrangers or bookrunners will be
appointed, no other titles will be awarded and no compensation (other than
compensation expressly contemplated by the Commitment Letter and the Fee Letter
referred to below) will be paid to any Lender in order to obtain its commitment
to participate in the Senior Credit Facility unless you and we shall so agree.
In addition, Bank of

 

-2-



--------------------------------------------------------------------------------

America will have “lead left” placement on all marketing materials relating to
the Senior Credit Facility and will perform the duties and exercise the
authority customarily performed and exercised by them in such role, including
acting as manager of the physical books, and JPMCB, MUFG and Truist will appear
immediately to the right of Bank of America on all such marketing materials.

The commitments of the Initial Lenders in respect of the Refinancing Term B
Facility and the undertaking of the Lead Arrangers to provide the services
described herein are subject only to the satisfaction of each of the applicable
conditions precedent set forth herein and in the Summary of Terms. All
capitalized terms used and not otherwise defined herein shall have the same
meanings as specified therefor in the Summary of Terms or if not defined
therein, then in the Existing Term Loan Credit Agreement as in effect on the
date hereof.

2. Syndication. The Lead Arrangers intend to commence syndication of the Senior
Credit Facility (including the process of soliciting and obtaining consents in
respect of the Amended Term Loan Facility) promptly after your acceptance of the
terms of this Commitment Letter and the Fee Letter (as hereinafter defined). You
agree to actively assist the Lead Arrangers in obtaining the consents necessary
to approve the Amendments and, if such consents to the Amendments are not
received on prior to the Launch Date, then in achieving a syndication of the
Refinancing Term B Facility that is reasonably satisfactory to the Lead
Arrangers and to you until the earliest of (x) the Amendment Effective Date,
(y) the occurrence of a Successful Syndication (as defined in the Fee Letter)
and (z) ninety (90) days after the Closing Date (such earliest date, the
“Syndication Date”). Such assistance shall include (a) your providing and
causing your advisors to provide, and using your commercially reasonable efforts
(to the extent consistent with the terms of the Acquisition Agreement) to cause
the Acquired Business to provide, the Lead Arrangers and the Lenders upon
request with all information reasonably available to you that is reasonably
deemed necessary by the Lead Arrangers to complete such syndication and/or
solicitation, including, but not limited to, information and evaluations
prepared by you and your non-legal advisors, or on your behalf, relating to the
Transaction (including the Projections (as hereinafter defined) and forecasts
prepared by management of the Companies for the first four fiscal quarters and
each fiscal year following the Closing Date for the term of the Senior Credit
Facility), (b) your preparation of a customary information memorandum with
respect to the Senior Credit Facility in form and substance consistent with
prior term loan financings of the Borrower and based on the most recent
financial statements of the Borrower and the Acquired Business included in the
Required Information (the “Information Memorandum”) and other customary
marketing materials to be used in connection with the syndication and/or
solicitation of the Senior Credit Facility (collectively with the Summary of
Terms and any additional summary of terms prepared for distribution to Public
Lenders (as hereinafter defined)), the “Information Materials”), (c) your using
your commercially reasonable efforts to ensure that the syndication and/or
solicitation efforts of the Lead Arrangers benefit materially from your existing
lending relationships, (d) your using your commercially reasonable efforts to
obtain or reaffirm, as applicable, monitored public corporate credit or family
ratings of the Borrower after giving effect to the Transaction and ratings of
the Senior Credit Facility from Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”)
(collectively, the “Ratings”) (it being understood that no specific Ratings need
to be obtained), (e) your otherwise assisting the Lead Arrangers in their
syndication and/or solicitation efforts, including by making your officers and
advisors available from time to time on reasonable prior notice and during
ordinary business hours to attend and make presentations regarding the business
and prospects of the Companies and the Transaction at one meeting of existing
and prospective Lenders at a time and location (which may be by telephone or
videoconference) to be mutually agreed and (f) your using commercially
reasonable efforts to have commenced a consent solicitation to seek consents to
effectuate the Amendments to the Existing Credit Agreement no later November 16,
2020. Notwithstanding anything to the contrary contained in this Commitment
Letter or the Fee Letter or any other letter agreement or undertaking concerning
the financing of the Transaction to the contrary (other than the conditions
expressly set forth in Annex II hereto), (x)

 

-3-



--------------------------------------------------------------------------------

neither the receipt of Ratings referred to in clause (d) above nor the
commencement, conduct or completion of such syndication shall constitute a
condition to the commitments hereunder or the availability or funding of the
Refinancing Term B Facility on the Closing Date, (y) you will not be required to
provide any information to the extent that the provision thereof would violate
any attorney-client privilege, law, rule or regulation or any obligation of
confidentiality binding upon you or any of your subsidiaries or affiliates
(provided that you will inform us, to the extent legally permitted, that you are
withholding any information pursuant to this clause (y)), and (z) the only
historical financial statements that shall be required to be provided to the
Commitment Parties in connection with the syndication and/or solicitation of the
Senior Credit Facility shall be those required to be delivered pursuant to
paragraph (vi) of Annex II hereto.

The Lead Arrangers will not syndicate the commitments of the Commitment Parties
to Disqualified Institutions.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the solicitation of consents to the Amendments and syndication of the
Refinancing Term B Facility in consultation with you, including decisions as to
the selection of prospective Lenders (excluding Disqualified Institutions) and
any titles offered to proposed Lenders, when commitments will be accepted and
the final allocations of the commitments among the Lenders, subject to your
consent right under Section 1 above. It is understood that no Lender
participating in the Senior Credit Facility will receive compensation from you
in order to obtain its commitment, except on the terms contained herein and in
the Summary of Terms. It is also understood and agreed that the amount and
distribution of the fees among the Lenders will be at the sole and absolute
discretion of the Lead Arrangers (but shall in no event exceed the amounts set
forth herein and in the Fee Letter without your consent).

Notwithstanding the Lead Arrangers’ right to syndicate the Refinancing Term B
Facility and receive commitments with respect thereto, it is agreed that (a) any
syndication of, or receipt of commitments in respect of, all or any portion of
any Commitment Party’s commitments hereunder prior to the initial funding under
the Refinancing Term B Facility shall not (x) be a condition to any Commitment
Party’s commitments nor (y) reduce or release any Commitment Party from its
commitments or obligations hereunder with respect to the Refinancing Term B
Facility, (b) no syndication, assignment or other transfer shall become
effective with respect to any portion of any Commitment Party’s commitments in
respect of the Refinancing Term B Facility until after the initial funding of
the Refinancing Term B Facility, if any, on the Closing Date and (c) unless you
otherwise agree in writing in your sole discretion, each Commitment Party shall
retain exclusive control over all rights and obligations with respect to its
commitments, including all rights with respect to consents, modifications and
amendments, until after the Closing Date has occurred.

From the date hereof through the earlier of (a) the Amendment Effective Date and
(b) the later of the Closing Date and the Syndication Date, none of the Borrower
or its controlled subsidiaries shall syndicate or issue (and the Borrower shall
use its commercially reasonable efforts (to the extent consistent with the
Acquisition Agreement) to ensure that the Acquired Business does not), attempt
to syndicate or issue, announce or authorize the announcement of the syndication
or issuance of, or engage in discussions concerning the syndication or issuance
of, any debt of the Companies (other than (i) the Senior Credit Facility,
(ii) ordinary course capital leases, purchase money indebtedness and working
capital facilities, (iii) the ABL Amendment and the Amended ABL Credit Agreement
(each as defined below) and (iv) the Existing Credit Agreement (as defined in
the Acquisition Agreement)), including any renewals or refinancings of any
existing debt (except for debt under the 2018 Japan ABL Facility (as defined in
the Borrower’s filing on Form 10-Q for the quarterly period ended June 30, 2020
(the “2Q 10-Q”) or the Acquiror Japanese Term Loan Facility (as defined in the
Acquisition Agreement)), in each case that could reasonably be expected to
materially impair the solicitation of consents to the Amendments or the primary
syndication of the Senior Credit Facility, without the prior written consent of
Lead Arrangers (not to be unreasonably withheld).

 

-4-



--------------------------------------------------------------------------------

3. Information Requirements. You hereby represent, warrant and covenant that
(a) all written information, other than Projections (as defined below) and other
than information of a general economic, forward-looking or industry-specific
nature, that has been or is hereafter made available to the Lead Arrangers or
any of the Lenders by or on behalf of you or any of your representatives or by
or on behalf of the Acquired Business or any of its representatives in
connection with any aspect of the Transaction (the “Information”), taken as a
whole, is and will be complete and correct in all material respects and does not
and will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(giving effect to all supplements and updates thereto) and (b) all financial
projections concerning the Companies that have been or are hereafter made
available to the Lead Arrangers or any of the Lenders by or on behalf of you or
any of your representatives in connection with any aspect of the Transaction
(the “Projections”) have been or will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time made, it being
understood such assumptions and Projections are as to future events and are not
to be viewed as facts, are subject to significant uncertainties and
contingencies, many of which are outside of your control, that no assurance can
be given that any particular Projections will be realized and that actual
results may vary materially from the Projections. You agree that if at any time
prior to the earlier of (i) the Amendment Effective Date and (ii) later of the
Closing Date and the Syndication Date any of the representations in the
preceding sentence would be incorrect in any material respect, if the
Information and Projections were being furnished, and such representations were
being made, at such time, then you will promptly supplement, or cause to be
supplemented (or, prior to the Acquisition, in the case of Information and
Projections regarding the Acquired Business, use commercially reasonable efforts
to supplement, or cause to be supplemented), the Information and Projections so
that such representations will be correct in all material respects at such time;
provided that any such supplementation shall cure any breach of such
representations. Solely as they relate to matters with respect to the Acquired
Business, prior to the Closing Date, the foregoing representations, warranties
and covenants are made to your knowledge. In issuing this commitment and in
arranging and syndicating and soliciting the Senior Credit Facility, the
Commitment Parties are and will be using and relying on the Information and the
Projections without independent verification thereof; provided however, the
accuracy of the representations in this Section 3 and your compliance with the
covenants in this Section 3 shall not be a condition to the Commitment Parties’
obligations hereunder or the initial funding of the Refinancing Term B Facility
on the Closing Date.

You acknowledge that (a) the Lead Arrangers on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system and
(b) certain existing and prospective Lenders (such Lenders, “Public Lenders”;
all other Lenders, “Private Lenders”) may have personnel that do not wish to
receive material non-public information (within the meaning of the United States
federal securities laws, “MNPI”) with respect to the Companies, their respective
subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such entities’ securities. If requested, you will assist us in preparing an
additional version of the Information Materials not containing MNPI (the “Public
Information Materials”) to be distributed to existing and prospective Public
Lenders.

Before distribution of any Information Materials (a) to existing and prospective
Private Lenders, you and the Acquired Business each shall provide us with a
customary letter authorizing the dissemination of the Information Materials and
(b) to existing and prospective Public Lenders, you and the Acquired Business
each shall provide us with a customary letter authorizing the dissemination of
the Public Information Materials and confirming the absence of MNPI therefrom.
In addition, at our request, you shall identify Public Information Materials by
clearly and conspicuously marking the same as “PUBLIC”.

You agree that the Lead Arrangers on your behalf may distribute the following
documents to all existing and prospective Lenders, unless you advise the Lead
Arrangers in writing (including by email)

 

-5-



--------------------------------------------------------------------------------

within a reasonable time prior to their intended distributions (after you have
been given a reasonable opportunity to review such documents) that such material
should only be distributed to existing and prospective Private Lenders:
(a) administrative materials for existing and prospective Lenders such as lender
meeting invitations and funding and closing memoranda, (b) notifications of
changes to the terms of the Senior Credit Facility and (c) drafts and final
versions of definitive documents with respect to the Senior Credit Facility. If
you advise us that any of the foregoing items should be distributed only to
Private Lenders, then the Lead Arrangers will not distribute such materials to
Public Lenders without further discussions with you. You agree that Information
Materials made available to existing and prospective Public Lenders in
accordance with this Commitment Letter shall not contain MNPI.

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the separate fee letter addressed to
you dated the date hereof from the Commitment Parties (the “Fee Letter”). You
also agree to reimburse the Commitment Parties after receipt (to the extent you
have been provided an invoice thereof at least at least three (3) business days
prior to such reimbursement) of a written request together with customary backup
documentation in reasonable detail, for all reasonable out-of-pocket fees and
expenses (which in the case of legal fees and expenses shall be limited to the
reasonable fees and expenses of one primary counsel to the Lead Arrangers and
the Administrative Agent taken as a whole and one local counsel to the Lead
Arrangers and the Administrative Agent taken as a whole in each relevant
jurisdiction (which may include a single counsel acting in multiple
jurisdictions)) incurred in connection with the Senior Credit Facility, the
syndication and/or solicitation thereof, the preparation of the Credit
Documentation therefor and the other transactions contemplated hereby.

(b) You also agree to indemnify and hold harmless each of the Commitment
Parties, and each of their affiliates, successors and assigns and their
respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses that may be incurred by or
asserted or awarded against any Indemnified Party (and will reimburse each
Indemnified Party, within 30 days after receipt of written request, for all
reasonable and documented out-of-pocket expenses (including reasonable and
documented attorneys’ fees, expenses and charges of one primary counsel for all
Indemnified Parties, taken as a whole, and one firm of local counsel for all
Indemnified Parties, taken as a whole, in each applicable jurisdiction (and, in
the case of an actual or perceived conflict of interest, of another counsel for
each group of similarly situated affected Indemnified Parties) related to such
claims, damages, losses, liabilities and expenses reasonably promptly after
written request)), in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection
therewith) (a) any aspect of the Transaction or any related transaction and any
of the other transactions contemplated thereby or (b) the Senior Credit
Facility, or any use made or proposed to be made with the proceeds thereof,
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from (i) such Indemnified Party’s gross negligence, bad faith or
willful misconduct or the gross negligence, bad faith or willful misconduct of
such Indemnified Party’s controlled or controlling affiliates or any of its or
their directors, officers, employees or principals, in each case, that was
involved in the negotiation or syndication of this Commitment Letter or the
credit facilities contemplated hereby (each a “Related Party”), (ii) such
Indemnified Party’s or its Related Party’s material breach of its obligations
under this Commitment Letter or (iii) any claim, litigation, investigation or
proceeding (any of the foregoing, a “Proceeding”) that is brought by an
Indemnified Party against any other Indemnified Party (other than any Proceeding
against an arranger, bookrunner or agent under the Senior Credit Facility acting
in its capacity as such or any claims arising out of an act or omission on the
part of you or any of your affiliates). In the case of any Proceeding to which
the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such Proceeding

 

-6-



--------------------------------------------------------------------------------

is brought by you, your equity holders or creditors or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not any aspect of the Transaction is consummated. None of you or your
subsidiaries nor any Indemnified Party will be liable for any special, indirect,
consequential or punitive damages that may be alleged as a result of this
Commitment Letter or any element of the Transaction; provided that nothing
contained in this sentence shall limit your indemnity and reimbursement
obligations to the extent set forth in this paragraph (including your indemnity
and reimbursement obligations to indemnify us for indirect, special, punitive or
consequential damage that are included in any third party claim in connection
with which such Indemnified Party is entitled to indemnification hereunder).
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct, actual damages
resulting from the gross negligence, bad faith or willful misconduct of such
Indemnified Party or a Related Party of such Indemnified Party, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. You shall not, without the prior written consent of an Indemnified
Party (which consent shall not be unreasonably withheld), effect any settlement
of any pending or threatened Proceeding against an Indemnified Party in respect
of which indemnity could have been sought hereunder by such Indemnified Party
unless (i) such settlement includes an unconditional release of such Indemnified
Party from all liability or claims that are the subject matter of such
Proceeding and (ii) does not include any statement as to any admission of fault,
culpability or a failure to act by or on behalf of such Indemnified Party. You
shall not be liable for any settlement of any pending or threatened Proceeding
effected without your consent (which consent shall not be unreasonably withheld,
delayed or conditioned) or any expenses incurred or associated therewith, but if
settled with your written consent or if there is a final and non-appealable
judgment by a court of competent jurisdiction in any such Proceeding, you agree
to indemnify and hold harmless each Indemnified Party or Related Party, as the
case may be, from and against any and all losses, claims, damages and
liabilities of any kind or nature in accordance with and subject to the
limitations contained in this paragraph.

(c) Each Indemnified Party shall be obligated to refund or return any and all
amounts paid to it under this Section 4 to such Indemnified Party or its Related
Parties for any such losses, claims, damages, liabilities or expenses to the
extent such Indemnified Party is not ultimately entitled to payment of such
amounts in accordance with the terms hereof, as determined in a final,
non-appealable judgment of a court of competent jurisdiction.

5. Conditions to Financing. The commitment of the Initial Lenders in respect of
the Refinancing Term B Facility and the undertaking of the Lead Arrangers to
provide the services in respect of the Refinancing Term B Facility described
herein are subject solely to the satisfaction (or waiver by the Lead Arrangers)
of each of the conditions set forth in Annex II hereto and each of the following
conditions precedent (it being understood that there are no conditions (implied
or otherwise) to the commitments hereunder, including compliance with the terms
of this Commitment Letter, the Fee Letter and the Refinancing Term B Credit
Documentation, other than those that are expressly stated in this Section 5 and
as set forth in Annex II hereto): (a) the negotiation and execution and delivery
by the Loan Parties of definitive documentation with respect to the Refinancing
Term B Facility consistent with this Commitment Letter and the Fee Letter and
otherwise customary for transactions of such type (the “Refinancing Term B
Credit Documentation” and, the Refinancing Term B Credit Documentation, together
with the definitive documentation with respect to the Amended Term Loan
Facility, the “Credit Documentation”); and (b) the satisfaction of all other
conditions and requirements set forth in Annex II hereto. Notwithstanding
anything in this Commitment Letter, the Fee Letter, the Refinancing Term B
Credit Documentation or any other letter agreement or other undertaking
concerning the financing of the Transaction to the contrary, the only
representations relating to the Companies and their subsidiaries the accuracy of
which shall be a condition to the availability

 

-7-



--------------------------------------------------------------------------------

of the Refinancing Term B Facility on the Closing Date shall be the Specified
Representations (as hereinafter defined). For purposes hereof, “Specified
Representations” means the representations and warranties relating to corporate
status of the Loan Parties, corporate power and authority of the Loan Parties to
enter into the Refinancing Term B Credit Documentation, due authorization,
execution, delivery and enforceability of the Refinancing Term B Credit
Documentation, no conflicts (limited to entry into the Refinancing Term B Credit
Documentation) with organizational documents, solvency of the Borrower and its
restricted subsidiaries on a consolidated basis (in scope consistent with the
form of solvency certificate attached as Annex III hereto), Federal Reserve
margin regulations, the use of proceeds not in violation of the U.S.A. Patriot
Act, OFAC, and FCPA, the Investment Company Act, and the creation, validity and
perfection of the security interests granted in the intended collateral (subject
to the following sentence). The Refinancing Term B Credit Documentation shall be
in a form such that they do not impair the availability of the Refinancing Term
B Facility on the Closing Date if the conditions set forth in this Section 5 and
in Annex II hereto are satisfied, it being understood that to the extent any
filing, recordation, lien search or security interest in the intended collateral
(other than any collateral the security interest in which may be perfected by
the filing of a UCC financing statement, the filing of short-form security
agreements with the United States Patent and Trademark Office or the United
States Copyright Office or the delivery of certificates evidencing equity
interests in wholly-owned material domestic restricted subsidiaries) is not
provided or perfected on the Closing Date after your use of commercially
reasonable efforts to do so without unreasonable burden or expense, the
provision or perfection of such filing, recordation, lien search or security
interest(s) shall not constitute a condition precedent to the availability of
the Refinancing Term B Facility on the Closing Date but shall be required to be
delivered no later than ninety (90) days after the Closing Date (or such later
date as may be agreed by the Administrative Agent) pursuant to arrangements to
be mutually agreed. This paragraph, and the provisions herein, shall be referred
to as the “Certain Funds Provision”.

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, may not be
disclosed in whole or in part to any person or entity without our prior written
consent except (i) on a confidential basis to your officers, directors,
employees, accountants, attorneys and other professional advisors in connection
with the Transaction, (ii) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or regulation or compulsory legal process or as
requested by a governmental authority (in which case you, to the extent
reasonably practicable and not prohibited by applicable law, agree to inform us
promptly thereof), (iii) this Commitment Letter and the Fee Letter (redacted
with respect to the fee amounts and the pricing and other economic terms of the
“market flex” provisions set forth in the Fee Letter so long as such redacted
provisions do not impact the permissibility of the transactions contemplated
hereby under the Existing Credit Agreement (as defined in the Acquisition
Agreement)) may be disclosed on a confidential basis to the board of directors,
officers, employees and advisors of the Acquired Business in connection with
their consideration of the Transaction, (iv) in connection with the enforcement
of your rights hereunder, (v) the aggregate fee amounts contained in the Fee
Letter as part of Projections, pro forma information or a generic disclosure of
aggregate sources and uses related to fee amounts related to the Transaction to
the extent customary or required in marketing materials for the Senior Credit
Facility or the Amended ABL Credit Agreement or in any public filing or any
prospectus or offering memorandum or confidential information memorandum or
lender presentation and (vi) this Commitment Letter in any syndication or
solicitation of the Senior Credit Facility or the Amended ABL Credit Agreement
or other public filing or any prospectus or offering memorandum or confidential
information memorandum or lender presentation. The Commitment Parties agree that
they will permit you to review and approve (such approval not to be unreasonably
withheld or delayed) any reference to you or any of your affiliates in
connection with the Senior Credit Facility or the transactions contemplated
hereby contained in any press release or similar written disclosure prior to
public release. To the extent not earlier terminated, this paragraph shall
(except with respect to the Fee Letter) terminate on the second anniversary of
the date hereof.

 

-8-



--------------------------------------------------------------------------------

The Commitment Parties agree that the provisions of Section 10.07 of the
Existing Term Loan Credit Agreement are hereby incorporated herein by reference,
mutatis mutandis, as if fully set forth herein and shall apply with respect to
this Commitment Letter and the transactions contemplated hereby and any
information with respect to the Acquired Business provided in connection
herewith. To the extent not earlier terminated, this paragraph shall terminate
on the earliest to occur of the Amendment Effective Date, the initial funding
under the Refinancing Term B Facility and the second anniversary of the date
hereof.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Companies or any of
their respective affiliates that is or may come into the possession of the
Commitment Parties or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Senior Credit Facility and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each of the Commitment Parties has been, is, and will be
acting solely as a principal and has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for you or any of your affiliates, stockholders,
creditors or employees or any other party, (v) the Commitment Parties have not
assumed and will not assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
of the Commitment Parties has advised or is currently advising you or your
affiliates on other matters) and the Commitment Parties have no obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Commitment Letter and
(vi) the Commitment Parties and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
those of your affiliates, and the Commitment Parties have no obligation to
disclose any of such interests to you or your affiliates. To the fullest extent
permitted by law, you hereby waive and release any claims that you may have
against the Commitment Parties with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by this Commitment Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”) and the requirements of 31 C.F.R. § 1010.230
(the “Beneficial Ownership Regulation”), each of them is required to obtain,
verify and record information that identifies you, which information includes
your name and address and other information that will allow the Commitment
Parties, as applicable, to identify you in accordance with the U.S.A. Patriot
Act or the Beneficial Ownership Regulation, as applicable.

 

-9-



--------------------------------------------------------------------------------

You acknowledge that certain of the Commitment Parties are currently acting as
lenders under the Existing ABL Credit Agreement and that Bank of America is
acting as the administrative agent under the Existing ABL Credit Agreement and
the Existing Term Loan Credit Agreement. You further acknowledge that your and
any of your affiliates’ rights and obligations under any other agreement with
the Commitment Parties or any of their respective affiliates (including the
Existing ABL Credit Agreement and the Existing Term Loan Credit Agreement) that
currently or hereafter may exist are, and shall be, separate and distinct from
the rights and obligations of the parties pursuant to this Commitment Letter,
and none of such rights and obligations under such other agreements shall be
affected by the Commitment Parties’ performance or lack of performance of
services hereunder. You further acknowledge that the Commitment Parties or any
of their respective affiliates may currently or in the future participate in
other debt or equity transactions on behalf of or render financial advisory
services to you or other companies that may be involved in a competing
transaction. You hereby agree that the Commitment Parties may render their
services under this Commitment Letter notwithstanding any actual or potential
conflict of interest presented by the foregoing, and you hereby waive any
conflict of interest claims relating to the relationship between any Commitment
Party and you or any of your affiliates in connection with the commitments
contemplated hereby, on the one hand, and the exercise by such Commitment Party
or any of its affiliates of any of their rights and duties under any credit or
other agreement (including the Existing ABL Credit Agreement and the Existing
Term Loan Credit Agreement), on the other hand, provided that the foregoing
shall not limit the Commitment Parties’ obligations under this Section 6.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder, except that the provisions of Sections 2 and 3 shall not survive if
the commitments and undertakings of the Commitment Parties are terminated prior
to the effectiveness of the Senior Credit Facility; provided that (x) the
provisions of Section 4 shall be terminated on the Closing Date and superseded
in their entirety by the terms of the Credit Documentation and (y) the
provisions of Section 3 shall survive only until the earlier of (i) the
Amendment Effective Date and (ii) the later of the Syndication Date and the
Closing Date.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. This Commitment Letter and the Fee Letter may be in the form of an
Electronic Record (as defined in 15 USC §7006, as it may be amended from time to
time) and may be executed using Electronic Signatures (as defined in 15 USC
§7006, as it may be amended from time to time) (including, without limitation,
facsimile and .pdf) and shall be considered an original, and shall have the same
legal effect, validity and enforceability as a paper record. For the avoidance
of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Lead Arrangers of a manually signed paper
counterpart to this Commitment Letter and/or the Fee Letter which has been
converted into electronic form (such as scanned into PDF format), or an
electronically signed counterpart to this Commitment Letter and the Fee Letter
converted into another format, for transmission, delivery and/or retention. For
the avoidance of doubt, the foregoing applies to any amendment, extension, or
renewal of this Commitment Letter and/or the Fee Letter. Headings are for
convenience of reference only and shall not affect the construction of, or be
taken into consideration when interpreting, this Commitment Letter or the Fee
Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York; provided, however, that
(a) the interpretation of the definition of

 

-10-



--------------------------------------------------------------------------------

Company Material Adverse Effect (as defined in the Acquisition Agreement) and
whether there shall have occurred a Company Material Adverse Effect (as defined
in the Acquisition Agreement), (b) whether the Acquisition has been consummated
as contemplated by the Acquisition Agreement and (c) whether the representations
and warranties made by the Acquired Business in the Acquisition Agreement are
accurate and whether as a result of any inaccuracy thereof you have the right to
terminate your obligations under the Acquisition Agreement, shall be determined
in accordance with the laws of the State of Delaware. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transaction and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter, the Transaction and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you are or may be subject by suit upon
judgment.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) of the parties hereto with respect
to the subject matter contained herein, including an agreement to negotiate in
good faith the Credit Documentation by the parties hereto in a manner consistent
with this Commitment Letter and (ii) the Fee Letter is a binding and enforceable
agreement (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law)) of the parties thereto with respect to the
subject matter contained therein.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Amendments and the Refinancing Term B Facility and supersedes all
prior agreements and understandings relating to the subject matter hereof. No
party has been authorized by the Commitment Parties to make any oral or written
statements that are inconsistent with this Commitment Letter. Neither this
Commitment Letter (including the attachments hereto) nor the Fee Letter may be
amended or any term or provision hereof or thereof waived or modified except by
an instrument in writing signed by each of the parties hereto.

This Commitment Letter may not be assigned by any party hereto without the prior
written consent of the other parties hereto (and any purported assignment
without such consent will be null and void), is intended to be solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, any person other than the parties hereto (and
the Indemnified Parties).

Please indicate your acceptance of the terms of the Senior Credit Facility set
forth in this Commitment Letter and the Fee Letter by returning to us executed
counterparts of this Commitment Letter and the

 

-11-



--------------------------------------------------------------------------------

Fee Letter not later than 5:00 p.m. (New York City time) on October 27, 2020,
whereupon the undertakings of the parties with respect to the Senior Credit
Facility shall become effective to the extent and in the manner provided hereby.
This offer shall terminate with respect to the Senior Credit Facility if not so
accepted by you at or prior to that time. Thereafter, all commitments and
undertakings of the Commitment Parties hereunder will expire on the earliest of
(a) 11:59 p.m., New York City time, on the date that is five (5) business days
after the Termination Date (as defined in the Acquisition Agreement as in effect
on the date hereof), (b) the closing of the Acquisition without the use of the
Senior Credit Facility and (c) the termination of the Acquisition Agreement in
accordance with its terms without the closing of the Acquisition. In addition
the commitments hereunder in respect of the Refinancing Term B Facility shall
automatically terminate upon the Amendment Effective Date.

[The remainder of this page intentionally left blank.]

 

-12-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Mark N. Post

  Name: Mark N. Post   Title: Managing Director

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Jeff Bailard

  Name: Jeff Bailard   Title: Managing director

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A. By:   /s/ Grant Moyer   Name: Grant Moyer   Title:
Managing Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

TRUIST BANK By:  

/s/ Sheryl Squires Kerley

  Name: Sheryl Squires Kerley   Title: Director TRUIST SECURITIES, INC. By:  

/s/ Keith Roberts

  Name: Keith Roberts   Title: Managing Director

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above: CALLAWAY GOLF COMPANY By:  

/s/ Brian P. Lynch

  Name: Brian P. Lynch   Title: Executive Vice President and Chief Financial
Officer

 

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

SCHEDULE I

Summary of Amendments

The Term Loan Amendment shall contain, and the Lead Arrangers shall seek to
obtain the requisite consents for, the following amendments (with any changes as
mutually agreed to by the Lead Arrangers and the Borrower) to the Existing Term
Loan Credit Agreement (such amendments, the “Amendments”):

 

  1.

Replace certain references to be agreed therein to “Subsidiary” with references
to “Restricted Subsidiary” where applicable to reflect the status of the
Acquired Business and its subsidiaries as Unrestricted Subsidiaries.

 

  2.

Modify (i) the definition of “Consolidated EBITDA” in the Existing Term Loan
Credit Agreement to remove clause (b)(xi) of such definition and (ii) the
definition of “Consolidated Net Income” in the Existing Term Loan Credit
Agreement to add a new clause (d) to such definition as follows: “and (d) fees
and expenses incurred or any amortization thereof in connection with any
acquisition, investment, recapitalization, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction, in
each case, to the extent not otherwise prohibited hereunder”.

 

  3.

Modify the definition of “Consolidated Net Income” in the Existing Term Loan
Credit Agreement to replace clause (a) of such definition with the following:
“any extraordinary, exceptional, unusual, special or infrequent gain, loss or
charge not in the ordinary course of business for such Measurement Period”.

 

  4.

Modify (i) the definition of “Solvent” and “Solvency” in the Existing Term Loan
Credit Agreement and (ii) Sections 5.05(c) and 5.18 of the Existing Term Loan
Credit Agreement, in each case, to replace each instance of the words
“Subsidiaries” and “subsidiaries” with the words “Restricted Subsidiaries”.

 

  5.

Modify the definition of “Unrestricted Subsidiary” in the Existing Term Loan
Credit Agreement to include the Acquired Business and its subsidiaries.

 

  6.

Modify Section 2.05(a) of the Existing Term Loan Credit Agreement to implement
the Soft Call Modification (as defined in the Fee Letter).

 

  7.

Modify Section 6.12 of the Existing Term Loan Credit Agreement to add the
following sentence at the end thereof: “Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in no event shall any
Unrestricted Subsidiary be required to become a Guarantor.”

 

  8.

Modify Section 7.01 of the Existing Term Loan Credit Agreement and the Security
Agreement to implement the Collateral Modification (as defined in the Fee
Letter).

 

  9.

Modify Section 7.02 of the Existing Term Loan Credit Agreement to increase the
cap on Indebtedness of Foreign Subsidiaries in the penultimate paragraph of
Section 7.02 from $50,000,000 to $70,000,000.

 

Schedule I-1



--------------------------------------------------------------------------------

  10.

Modify Section 7.03 of the Existing Term Loan Credit Agreement to (i) permit the
Acquisition, with the Acquired Business and its subsidiaries to constitute
Unrestricted Subsidiaries under the Existing Term Loan Credit Agreement and
(ii) increase the amount of Investments in Top Golf permitted under
Section 7.03(k) from $30,000,000 to $230,000,000.

 

  11.

Modify the Existing Term Loan Credit Agreement in a manner consistent with the
amendments to the Existing ABL Credit Agreement made pursuant to the ABL
Amendment, to the extent mutually agreed to be applicable.

 

-2-



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

REFINANCING TERM B CREDIT FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrower:    Callaway Golf Company, a Delaware corporation (the “Borrower”).
Guarantors:    As set forth in the Existing Term Loan Credit Agreement, subject
to the Refinancing Term Loan Documentation Principles (as defined below), and
the related guarantee and collateral documents; provided that the Acquired
Business and its subsidiaries shall be designated as Unrestricted Subsidiaries
and shall not be required to be Guarantors. Administrative and Collateral Agent:
   Bank of America, N.A. (“Bank of America”) will act as sole and exclusive
administrative and collateral agent for the Lenders (the “Administrative
Agent”). Refinancing Term B Credit Documentation:    The Refinancing Term B
Credit Documentation shall be consistent with this Annex I, shall contain only
those conditions precedent, mandatory prepayments, representations, warranties,
affirmative and negative covenants and events of default expressly set forth in
this Annex I (as may be modified by the “market flex” provisions set forth in
the Fee Letter) and shall otherwise be substantially identical to, and otherwise
at least as favorable to the Borrower as, the Existing Term Loan Credit
Agreement, as further modified in a manner consistent with this Annex I and
otherwise (i) to permit the Acquisition (without reducing or utilizing any
basket or capacity set forth in the Refinancing Term B Credit Documentation),
with the Acquired Business and its subsidiaries to constitute Unrestricted
Subsidiaries, (ii) to reflect the Amendments set forth in Schedule I and
(iii) in a manner to be mutually agreed, to reflect the operational and
administrative changes reasonably required by the Administrative Agent
(collectively, the “Refinancing Term Loan Documentation Principles”). The
Refinancing Term B Credit Documentation shall be subject in all respects to the
Certain Funds Provision. Lead Arrangers and Bookrunning Managers:    Bank of
America, JPMorgan Chase Bank, N.A. (“JPMCB”), MUFG (as defined below) and Truist
Securities, Inc. will act as joint and exclusive lead arrangers and joint and
exclusive bookrunning managers for the Refinancing Term B Facility (the “Lead
Arrangers”). “MUFG” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., MUFG Union
Bank, N.A., MUFG Securities Americas Inc. and/or any of affiliates of MUFG as
determined to be appropriate by MUFG.

 

Annex I-I



--------------------------------------------------------------------------------

Lenders:    Bank of America, JPMCB, MUFG, Truist Bank and other banks, financial
institutions and institutional lenders selected by the Lead Arrangers with the
approval of the Borrower (not to be unreasonably withheld) (collectively, the
“Lenders”). Refinancing Term B Facility:    A $442,800,000 term loan B facility
(less any scheduled amortization and the aggregate principal amount of any
mandatory or voluntary prepayments of loans or buy backs by the Borrower under
the Existing Term Loan Credit Agreement after the date hereof but prior to the
Closing Date), all of which will be drawn on the Closing Date (the “Refinancing
Term B Facility”). Purpose:    The proceeds of the borrowings under the
Refinancing Term B Facility on the Closing Date shall be used, together with
cash on hand, (i) to consummate the Refinancing and (ii) to pay fees and
expenses incurred in connection with the Transaction. Interest Rates:    The
interest rates per annum (calculated on a 360-day basis) applicable to the
Refinancing Term B Facility will be, at the option of the Borrower
(i) Eurodollar Rate plus the Applicable Margin (as hereinafter defined) or
(ii) the Base Rate plus the Applicable Margin. The “Applicable Margin” means,
4.50% per annum, in the case of Eurodollar Rate advances, and 3.50% per annum,
in the case of Base Rate advances.    The Borrower may select interest periods
of one, two, three or six months (and, if agreed to by all relevant Lenders,
twelve months) for Eurodollar Rate advances. Interest shall be payable at the
end of the selected interest period, but no less frequently than quarterly.   
“Eurodollar Rate” and “Base Rate” will have meanings provided in the Existing
Term Loan Credit Agreement; provided that Eurodollar Rate will be deemed to be
not less than the Euro Dollar Rate Floor (as defined in the Fee Letter) and Base
Rate will be deemed to be not less than the Base Rate Floor (as defined in the
Fee Letter). The Refinancing Term B Credit Documentation will include reasonable
“LIBOR replacement” provisions of the Administrative Agent.    Automatically
during the continuance of a payment or bankruptcy event of default, interest
will accrue (i) on the overdue principal of any loan at a rate of 200 basis
points in excess of the rate otherwise applicable to such loan and (ii) on any
other overdue amount at a rate of 200 basis points in excess of the non-default
interest rate then applicable to Base Rate loans under the Refinancing Term B
Facility, and will be payable on demand. Calculation of Interest and Fees:   
Other than calculations in respect of interest at the Base Rate (which shall be
made on the basis of actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of actual number of
days elapsed in a 360-day year.

 

Annex I-2



--------------------------------------------------------------------------------

Cost and Yield Protection:    As set forth in the Existing Term Loan Credit
Agreement, subject to the Refinancing Term Loan Documentation Principles.
Maturity:    The Refinancing Term B Facility shall mature January 4, 2026;
provided that the Refinancing Term B Credit Documentation shall include
customary “amend and extend” provisions. Incremental Term Facilities:    As set
forth in the Existing Term Loan Credit Agreement, subject to the Refinancing
Term Loan Documentation Principles. The Refinancing Term B Loans shall have the
same MFN Protection (as defined in the Existing Term Loan Credit Agreement) as
the Existing Term Loans. Scheduled Amortization:    The Refinancing Term B
Facility will be subject to quarterly amortization of principal equal to 0.25%
of the original aggregate principal amount of the Refinancing Term B Facility
commencing with the first full fiscal quarter after the Closing Date, with the
balance payable at final maturity (collectively, the “Scheduled Amortization”).
Mandatory Prepayments and Commitment Reductions:    As set forth in the Existing
Term Loan Credit Agreement, subject to the Refinancing Term Loan Documentation
Principles; provided that Excess Cash Flow prepayments shall not be required
until after the end of each fiscal year commencing with the fiscal year ending
December 31, 2021. Optional Prepayments and Commitment Reductions:    Except as
set forth in “Prepayment Premium” below, the Refinancing Term B Facility may be
prepaid at any time in whole or in part without premium or penalty, upon written
notice, at the option of the Borrower, except that any prepayment of LIBOR
advances other than at the end of the applicable interest periods therefor shall
be made with reimbursement for any funding losses and redeployment costs of the
Lenders resulting therefrom. Each optional prepayment of the Refinancing Term B
Facility shall be applied as directed by the Borrower. Prepayment Premium:    As
set forth in the Existing Term Loan Credit Agreement, subject to the Refinancing
Term Loan Documentation Principles and the Prepayment Premium Provision (as
defined in the Fee Letter). Security and Intercreditor Matters:    As set forth
in the Existing Term Loan Credit Agreement and the Loan Documents, subject to
the Refinancing Term Loan Documentation Principles and the Equity Pledge (as
defined in the Fee Letter).    The relative rights and priorities in the
Collateral (as defined in the Existing Term Loan Credit Agreement as modified to
reflect the Equity Pledge) for the secured parties with respect to (a) the
Amended ABL Credit Agreement and (b) the Refinancing Term B Facility will be as
set forth in that certain intercreditor agreement, dated January 4, 2019,
between Bank of America, N.A., as collateral agent under the Existing Term Loan
Credit Agreement and the ABL Agent (the “ABL Intercreditor Agreement”).

 

Annex I-3



--------------------------------------------------------------------------------

Conditions Precedent to Closing:    Those specified in Section 5 of and Annex II
to the Commitment Letter. Representations and Warranties:    As set forth in the
Existing Term Loan Credit Agreement, subject to the Certain Funds Provision and
the Refinancing Term Loan Documentation Principles. Covenants:    As set forth
in the Existing Term Loan Credit Agreement, subject to the Certain Funds
Provision and the Refinancing Term Loan Documentation Principles and the
Covenant Modification (as defined in the Fee Letter). For the avoidance of
doubt, there shall not be any financial maintenance covenant. Events of Default:
   As set forth in the Existing Term Loan Credit Agreement, subject to the
Certain Funds provision and the Refinancing Term Loan Documentation Principles.
Assignments and Participations:    As set forth in the Existing Term Loan Credit
Agreement, subject to the Refinancing Term Loan Documentation Principles.
Non-Pro Rata Repurchases:    As set forth in the Existing Term Loan Credit
Agreement, subject to the Refinancing Term Loan Documentation Principles.
Waivers and Amendments:    As set forth in the Existing Term Loan Credit
Agreement, subject to the Refinancing Term Loan Documentation Principles.
Indemnification:    As set forth in the Existing Term Loan Credit Agreement,
subject to the Refinancing Term Loan Documentation Principles. Governing Law:   
State of New York. Expenses:    As set forth in the Existing Term Loan Credit
Agreement, subject to the Refinancing Term Loan Documentation Principles.
Counsel to the Administrative Agent:    Cahill Gordon & Reindel LLP.
Miscellaneous:    Each of the parties shall (i) waive its right to a trial by
jury and (ii) submit to New York jurisdiction. The Refinancing Term B Credit
Documentation will contain increased cost, withholding tax, capital adequacy and
yield protection provisions, non-consenting lender, lender benefit plan
representations and EU Bail-In and defaulting lender language as set forth in
the Existing Term Loan Credit Agreement, subject to the Refinancing Term Loan
Documentation Principles.

 

Annex I-4



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

The initial extensions of credit under the Refinancing Term B Facility will be
subject only to the satisfaction (or waiver by the Lead Arrangers) of the
conditions set forth in Section 5 of the Commitment Letter and the following
conditions:

(i) The definitive agreement relating to the Acquisition (including all
schedules and exhibits thereto) (the “Acquisition Agreement”) and such other
agreements, instruments and documents relating to the Transaction shall not have
been altered, amended or otherwise changed or supplemented by you or any
provision waived or consented to by you (including any change in the purchase
price), in each case, in a manner materially adverse to the Lenders in their
capacities as such, without the prior written consent of the Lenders (not to be
unreasonably withheld) (it being understood that any decrease in the purchase
price shall not be materially adverse to the Lenders and any increase in the
purchase price, to the extent funded with equity interests of the Borrower,
shall not be materially adverse to the Lenders). The Specified Representations
shall be true and correct in all material respects (other than any such
representations that are qualified by materiality or material adverse effect,
which shall be true and correct in all respects), after giving effect to the
Transaction. The Acquisition shall have been, or shall concurrently with the
funding of the Refinancing Term B Facility be, consummated in accordance with
the terms of the Acquisition Agreement in all material respects.

(ii) [Reserved].

(iii) The Administrative Agent shall have received certification as to the
financial condition and solvency of the Borrower and its restricted subsidiaries
(after giving effect to the Transaction and the incurrence of indebtedness
related thereto) from the chief financial officer of the Borrower, in a form
substantially similar to the form attached as Annex III.

(iv) The Administrative Agent shall have received (a) reasonably satisfactory
opinions of counsel to the Loan Parties and of appropriate local counsel and
such corporate resolutions, certificates and other closing documents as the
Initial Lenders shall reasonably require and (b) satisfactory evidence that the
Administrative Agent (on behalf of the Lenders) shall have a valid and perfected
first priority (subject to the Certain Funds Provision, certain exceptions to be
set forth in the Refinancing Term B Credit Documentation and to the ABL
Intercreditor Agreement) lien and security interest in the Collateral.

(v) Subject to the Certain Funds Provision, all filings, recordations and
searches necessary or desirable in connection with the liens and security
interests in the Collateral shall have been duly made. The Administrative Agent
shall have received the results of recent lien searches in each relevant
jurisdiction with respect to the Loan Parties, and such search results shall
reveal no liens on any assets of the Loan Parties except for liens permitted by
the Existing Term Loan Credit Agreement and/or to be permitted by the
Refinancing Term B Credit Documentation and liens to be discharged on or prior
to the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(vi) The Lead Arrangers and the Initial Lenders shall have received: (A) (1)
with respect to the fiscal years ending December 31, 2017, December 31, 2018 and
December 31, 2019

 

Annex II-1



--------------------------------------------------------------------------------

and each subsequent fiscal year ended at least 90 days prior to the Closing
Date, the audited consolidated balance sheets of the Borrower and its
subsidiaries (excluding the Acquired Business) and (2) with respect to the
fiscal years ending on or about December 31, 2017, December 30, 2018 and
December 29, 2019 and each subsequent fiscal year ended at least 120 days prior
to the Closing Date, the audited consolidated balance sheets of the Acquired
Business, in each case, as of the end of such fiscal year and related
consolidated statements of operations, cash flows and shareholders’ equity;
(B) with respect to the fiscal quarters ended March 31, 2020 and June 30, 2020
and each subsequent fiscal quarter (other than the fourth fiscal quarter of any
fiscal year) ended at least 45 days prior to the Closing Date, the unaudited
consolidated balance sheets and related unaudited consolidated statements of
operations and cash flows of the Borrower and its subsidiaries (excluding the
Acquired Business) (which shall not, for the avoidance of doubt, be required to
include footnotes or year-end adjustments) for such fiscal quarter and for the
elapsed period of the applicable fiscal year and for the comparable periods of
the prior fiscal year; and (C) with respect to the fiscal quarters ended on or
about March 29, 2020 and June 28, 2020 and each subsequent fiscal quarter (other
than the fourth fiscal quarter of any fiscal year) ended at least 60 days prior
to the Closing Date, the unaudited consolidated balance sheets and related
unaudited consolidated statements of operations and cash flows of the Acquired
Business (which shall not, for the avoidance of doubt, be required to include
footnotes or year-end adjustments) for such fiscal quarter and for the elapsed
period of the applicable fiscal year and for the comparable periods of the prior
fiscal year; provided, that filing by the Borrower of the financial statements
required to be delivered pursuant to (A) and (B) above on Form 10-K and Form
10-Q will be deemed to satisfy the such delivery requirements. The Lead
Arrangers acknowledge receipt of and satisfaction of this condition with respect
to the financial statements for (i) the Borrower for the fiscal years ended
December 31, 2017, December 31, 2018 and December 31, 2019, (ii) the Acquired
Business for the fiscal years ended on or about December 31, 2017, December 30,
2018 and December 29, 2019, (iii) for the Borrower for the fiscal quarters ended
March 31, 2020 and June 30, 2020 and (iv) for the Acquired Business for the
fiscal quarters ended on or about March 29, 2020 and June 28, 2020.

(vii) The Lead Arrangers shall have been afforded a period of at least 15
consecutive business days to syndicate the Refinancing Term B Facility (ending
no later than the business day prior to the Closing Date), commencing upon
receipt by the Lead Arrangers of the Required Information (as defined below)
(the “Marketing Period”); provided that (A) November 25, 2020 through
November 27, 2020 shall not constitute business days for purposes of the
Marketing Period and (B) if the Marketing Period has not ended prior to
December 18, 2020, the Marketing Period shall not commence earlier than
January 4, 2021; provided further, that if you in good faith reasonably believe
that the Lead Arrangers have received the Required Information, you may deliver
to the Lead Arrangers a written notice to that effect (stating when you believe
they received the Required Information), in which case the Lead Arrangers shall
be deemed to have received the Required Information as of the date of delivery
of such notice unless the Lead Arrangers in good faith reasonably believes that
they have not received the Required Information, and within two business days
after the receipt of such notice from you, the Lead Arrangers deliver a written
notice to you to that effect (stating with specificity what information has not
delivered) (provided, that it is understood that the delivery of such written
notice from the Lead Arrangers to you will not prejudice your right to assert
that the Required Information has in fact been received by the Lead Arrangers).
As used herein, the term “Required Information” shall mean the financial
statements required to be delivered pursuant to paragraph (vi) of this Annex I
(assuming the Closing Date was the first day of the Marketing Period). It is
understood and agreed that (i) once the Marketing Period has occurred, this
condition shall be satisfied, notwithstanding that paragraph (vi) of this Annex
I requires the delivery of any additional financial statements after the first
day of the Marketing Period and on or prior to the Closing Date, (ii) once the
Marketing Period has commenced, the delivery of

 

Annex II-2



--------------------------------------------------------------------------------

any additional financial statements after the first day of the Marketing Period
shall not result in the “restart” of the Marketing Period and (iii) this
condition will be deemed to have been satisfied the first business day
immediately following the first period of 15 business days after the date on
which the Lead Arrangers have launched the primary syndication of the
Refinancing Term B Facility; provided that (A) November 25, 2020 through
November 27, 2020 shall not constitute business days for purposes of this clause
(iii), and (B) if such 15 business day period has not ended prior to
December 18, 2020, such 15 business day period shall not commence earlier than
January 4, 2021.

(viii) All fees required to be paid on the Closing Date pursuant to the Fee
Letter and the Commitment Letter (including Annex I) shall have been paid, and
all reasonable out-of-pocket expenses required to be paid or reimbursed to the
Administrative Agent and the Lead Arrangers on the Closing Date pursuant to the
Commitment Letter that have been invoiced at least three (3) business days prior
to the Closing Date shall have been paid or shall be paid from the proceeds of
the initial funding under the Refinancing Term B Facility.

(ix) The Lead Arrangers and the Initial Lenders shall have received evidence
that the Third Amended and Restated Loan and Security Agreement, dated as of
November 20, 2017 (the “Existing ABL Credit Agreement”), among the Borrower,
Callaway Golf Sales Company, a California corporation, Callaway Golf Ball
Operations, Inc., a Delaware corporation, OGIO International Inc., a Utah
corporation, Travis Mathew Retail, LLC, a California limited liability company,
travisMathew, LLC, a California limited liability company, Callaway Golf Canada
Ltd., a Canada corporation, Callaway Golf Europe Ltd., a company organized under
the laws of England (registered number 02756321), the other obligors from time
to time party thereto, the financial institutions from time to time party
thereto as lenders, and Bank of America, N.A., a national banking association,
as administrative agent and as security trustee for the lenders (in such
capacity, the “ABL Agent”), has been amended (or shall be amended concurrently
with the funding of the Refinancing Term B Facility) in a manner reasonably
satisfactory to the Lead Arrangers to, among other things, permit the Loan
Parties to enter into the Transaction (such amendment, the “ABL Amendment”; the
Existing ABL Credit Agreement as amended by the ABL Amendment, the “Amended ABL
Credit Agreement”). The Lead Arrangers acknowledge receipt of and satisfaction
of this condition with respect to the ABL Amendment executed by the parties
thereto and delivered to the Lead Arrangers on the date hereof.

(x) After giving effect to the Transaction, the Borrower and its restricted
subsidiaries shall have outstanding no indebtedness for borrowed money or
preferred stock other than (a) the loans and other extensions of credit under
the Refinancing Term B Facility, (b) the loans and other extensions of credit
under the Amended ABL Credit Agreement, (c) the loans and other extensions of
credit under the 2018 Japan ABL Facility and any facility that refinances such
facility, (d) the loans and other extensions of credit under the Acquiror
Japanese Term Loan Facility and any facility that refinances such facility
(e) the Borrower’s 2.75% Convertible Notes due in 2026 issued in May 2020, (f)
the “Equipment Notes” described in the 2-Q 10-Q and outstanding on the date
hereof, (g) ordinary course capital leases, purchase money indebtedness,
indebtedness to finance capital expenditures and working capital facilities,
(h) intercompany indebtedness, (i) indebtedness permitted by the Refinancing
Term B Credit Documentation to be outstanding on the Closing Date, subject to
the Refinancing Term Loan Documentation Principles (other than Incremental Term
Loans (as defined under the Existing Term Loan Credit Agreement) and
indebtedness incurred pursuant to Sections 7.02(l), (n) or (q) of the Existing
Term Loan Credit Agreement) and (j) other indebtedness in limited amounts to be
mutually agreed upon.

 

Annex II-3



--------------------------------------------------------------------------------

(xi) (a) Each Loan Party shall have provided the documentation and other
information to the Administrative Agent that has been requested in writing by
the Lead Arrangers at least 10 business days prior to the Closing Date and is
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the Patriot Act, at least 3 business days prior to
the Closing Date and (b) at least 5 business days prior to the Closing Date, the
Borrower shall deliver, to each Lead Arranger that so requests, a Beneficial
Ownership Certification in relation to the Borrower, to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.

 

Annex II-4



--------------------------------------------------------------------------------

Annex III

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate is delivered pursuant to Section [•] of the Credit
Agreement dated as of [•], among Callaway Golf Company, a Delaware corporation
(the “Borrower”), the lenders party thereto from time to time (the “Lenders”)
and Bank of America, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1. I am the Chief Financial Officer of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section [•] of the Credit Agreement and such documents and made
such investigation as I have deemed relevant for the purposes of this Solvency
Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis, at a fair
valuation, exceeds the debts and liabilities, direct, subordinated, contingent
or otherwise, of the Borrower and its Restricted Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of the Borrower and
its Restricted Subsidiaries on a consolidated basis is greater than the amount
required to pay the probable liability of the Borrower and its Restricted
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower and its Restricted
Subsidiaries on a consolidated basis are able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Restricted Subsidiaries on a consolidated basis do not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

3. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its Restricted Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by it or any such subsidiary and the timing and
amounts of cash to be payable on or in respect of its debts or the debts of any
such subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

[SIGNATURE PAGE FOLLOWS]

 

Annex III-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the Closing Date.
CALLAWAY GOLF COMPANY By:  

 

Name:  

 

Title:  

 

 

Annex III-2